 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    GRACIELA MEJIA,                            Case No. 2:18-cv-08386-DSF-MAA
12                        Plaintiff,             ORDER ACCEPTING REPORT
13                                               AND RECOMMENDATION OF
            v.
14                                               UNITED STATES MAGISTRATE
      ANDREW M. SAUL,                            JUDGE
15    Commissioner of Social Security,
16
                          Defendant.
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the Joint
20   Stipulation, and all other records on file, as well as the Report and
21   Recommendation of the United States Magistrate Judge. The time for filing
22   objections has expired, and no objections have been made. The Court accepts the
23   findings and recommendations of the United States Magistrate Judge.
24   ///
25   ///
26   ///
27   ///
28   ///
 1         IT THEREFORE IS ORDERED that Judgment be entered reversing the final
 2   decision of the Commissioner and remanding this matter for further administrative
 3   proceedings.
 4
 5   DATED: February 3, 2020
 6                                        ____________________________________
                                          DALE S. FISCHER
 7                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
